Dolan,PJ.
This is atort action inwhich plaintiff seeks to recover damages for injuries allegedly received as a result of being punched in the face by defendant Christopher Landolfi while at a party held at the home of defendants Kathleen Fitzgerald and Thomas Fitzgerald. The trial court allowed the summary judgment motion of the Fitzgeralds and plaintiff now seeks to appeal. Plaintiffs claims against other defendants are still pending.
Dist./Mun. Cts. R Civ. P., Rule 54(b) is explicit as to the entering of judgment in matters involving multiple parties and multiple claims. In the absence of an express determination by the court that there is no just reason for delay and an express direction that judgment be entered, when there is an adjudication of the claims of fewer than all the parties, no judgment has yet been entered from which an appeal can be taken. Barbour v. Kelley, 1987 Mass. App. Div. 211, 212; Sousa v. Sardinha, 1991 Mass. App. Div. 49.
The report in this case omits the requisite certificate by the trial court. As the plaintiffs appeal to the division is premature, the report is dismissed.
So ordered.